DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed April 25, 2022 have been fully considered.  The amended claim language has overcome the prior art of record.

Allowable Subject Matter
Claims 1 – 5 and 8 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Kabaya discloses the vehicle suspension, as claimed, but does not teach the second intermediate member is relatively turnable with respect to the first intermediate member.  Claims 2 – 5 and 8 – 10 depend from claim 1, and therefore, are also allowed.

Regarding claim 10, Kabaya discloses the vehicle suspension as claimed but does not disclose:
the second intermediate member being sandwiched between the first intermediate member and the spring,
the first intermediate member includes a ring portion and a cylindrical projected portion, the ring portion having a disk shape and receiving the pre-load controller in the stroke direction, the cylindrical projected portion being arranged upright in the stroke direction from a n inner circumferential edge of the ring portion and fitting the annular recessed portion, 
the cylindrical projected portion and the engagement portion of the first intermediate member are integrally formed such that a base material that has a plate shape and that configures the ring portion is bent,
the engagement portion includes a bottom wall portion and a pair of side wall portions, the bottom wall portion extending inward in a radial direction from the inner circumferential edge of the ring portion, the side wall portions being arranged upright in the stroke direction from both side edges of the bottom wall portion and continuing to the cylindrical projected portion, and the engagement portion is formed into a U- shape, and a height of the engagement portion in the stroke direction is larger than a plate thickness of the ring portion.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Felicia L. Brittman whose telephone number is (313)446-6512. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571)270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Felicia L. Brittman/         Examiner, Art Unit 3611                                                                                                                          


/JACOB D KNUTSON/          Primary Examiner, Art Unit 3611